PER CURIAM.
The motion by the appellants to restore the cause to docket has been considered, and is denied. The court adheres to the opinion, expressed upon the argument of the appeal, that there was no error in the decree of the court below; that decree having been rendered pursuant to a stipulation by the parties to the action that, upon the filing in the cause of a certified copy of an interlocutory decree entered in another cause, in which the complainant and the vendor of the defendants were parties, an interlocutory decree of the same kind and in the same terms should be entered in the present cause, and have the same force and effect as an interlocutory decree entered therein after a decision by the court. The court below having entered a decree conformably to that stipulation, the appellants cannot maintain an assignment of error. We find nothing in Railroad Co. v. Ketchum, 101 U. S. 289, 25 L. Ed. 932, inconsistent with these views. The decree appealed from is affirmed.